Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00211-CV

                                     Joshua JACOBS,
                                         Appellant

                                             v.

                            HUSER CONSTRUCTION, INC.,
                                    Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 12540B
                         Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We tax costs of this appeal against Appellant Joshua Jacobs.

      SIGNED March 19, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice